Citation Nr: 1739316	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney 


ATTORNEY FOR THE BOARD

S. An, Associate Counsel






INTRODUCTION

The Veteran served in the Army from June 1978 to December 1984 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2017, the Board remanded the claim for additional development.  The claim has since returned to the Board for further appellate consideration.

The Board notes that the Veteran changed representation four times during the pendency of this appeal.  As of May 2017, he has new representation and the appropriate VA forms are associated with the electronic claims.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDING OF FACT

The evidence fails to establish that the Veteran's currently diagnosed depressive disorder is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The duty to notify has been met by letter issued in September 2010.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  Additionally, all attempts by the RO to obtain the Veteran's service treatment records from the second period of service have been documented.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

Further, the Board finds that the RO substantially complied with the February 2017 remand directives and no further action in this regard is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a VA examination in February 2011.  The Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claim. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Under these circumstances, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V). 38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with the DSM-V. However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board in February 2013.

Acquired Psychiatric Disorder

By way of history, the Veteran's initial claim for PTSD was filed in December 2004 and denied by an unappealed rating decision of October 2005.  In March 2010, he filed to reopen his claim for PTSD.  Although the claim was reopened, service connection was denied by rating decision of March 2011.  In April 2013, the Veteran amended his claim to "mental health disorder" to included PTSD.  The Veteran asserts that he suffers from sleeplessness, anxiety, nightmares and occasional blackouts which are etiologically related to active service in Dessert Storm. See Statement in Support of Claim dated March 2010 and April 2010.

The Veteran's service treatment records are negative for any complaints, symptoms, or treatment for any mental health symptoms in service.  He was found to be normal on clinical evaluation in entrance examination in May 1978.  Also of record, an April 1991 clinical evaluation reflects no diagnosis or report of symptoms related to a psychiatric disorder.  On examination in May 1991, he was qualified for separation with normal clinical evaluations with no psychiatric condition noted.  See Report of Medical Examination of record dated May 1978, April 1991, and May 1991.

Approximately 13 years after his separation, post-service VA treatment records show that the Veteran was first diagnosed with depression, not otherwise specified (NOS), adjustment disorder with depressed mood and insomnia in August 2004. The earliest medical notation documenting the Veteran's reports of feeling down, depressed or hopeless was while establishing treatment with VA in June 2004.  VA clinical records of September 2004 also show a negative PTSD screen with a GAF assessment of 60.  

The Veteran was afforded a VA mental examination in February 2011.  The VA psychologist determined that the Veteran did not have a diagnosis of PTSD as he did not meet the DSM-IV or DSM-V criteria.  The Veteran was diagnosed with mild depressive disorder and assessed with a GAF of 65 for depression only.  The examiner commented that depressive disorder appeared to best reflect the Veteran's symptoms currently.  The examiner further noted symptoms of anxiety but that this was often seen in a mood disorder and did not warrant a separate diagnosis of anxiety disorder.  She concluded that due to the length of time since military service, it would require speculation to determine if the Veteran's current depressive disorder was due to military service.  The examiner based her findings on a full reading of the Veteran's claims file, personal clinical interview with the Veteran, and knowledge and experience as a clinician.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for acquired psychiatric disorder to include PTSD.  The record contains no evidence of any diagnosis of a mental health condition in service or treatment thereof since separation.  In fact, medical records are absent for any ongoing treatment for psychiatric complaints.  Records also reflect that the Veteran currently does not have, nor has he ever had, symptoms that would meet the diagnostic criteria for PTSD.  Objective evidence of record shows depressive disorder was not diagnosed until 13 years after his separation from service.  Significantly, neither the Veteran nor his representative has presented or identified a medical opinion that supports the claim.  

As the determinative issue involves a medical question of causation which requires medical expertise, the Board relies upon the February 2011 VA psychologist opinion in this case.  See Jones v. West, 12 Vet. App. 460, 465 (1999). Although the nexus opinion was limited, in part, to speculation, the Board finds that this alone does not make the 2011 opinion inadequate.  In that regard, the Court's holding in Jones v. Shinseki is considered where the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, as long as the examiner explains the basis for such an opinion. 23 Vet. App. 382, 390 (2010).  An equivocal medical opinion may still be competent, and cannot be considered "non-evidence." See Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008). An etiological opinion, however, should be viewed in its full context and not characterized solely by the medical professional's choice of words. See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Here, the VA psychologist sufficiently provided reasons for being unable to provide a concrete opinion as to whether the Veteran's current depressive disorder is related to service.  The examiner pointed out the length of time since the Veteran's separation from service, which was two decades at the time of the exam (where he separated in 1984 for the first period and in 1991 for the second period).  The examiner also remarked that his depression was attributable to current symptoms which were assessed as fair and likely to improve with treatment.  Citing to her medical training and expertise, the psychologist concluded that depression accounted for his current symptoms.  The examiner's conclusions are further supported by the first documented diagnosis of depressive disorder not being until 2004.  Thus, the Board finds persuasive the absence of competent medical evidence to substantiate a claim for service connection in this case.

Given the explanation provided by the psychologist, and the fact that she clearly considered all relevant evidence and facts, the Board finds the 2011 VA examination report, with the examiner's comments on the medical etiology questions pertinent to this claim, provides an adequate basis for consideration of issue of whether the Veteran's depressive disorder is medically related to service.  Importantly, the Board again notes that the VA examiner's opinion stands uncontradicted by any medical evidence of record.  In short, there simply is no competent, probative evidence to support a finding that there exists a medical relationship between the currently diagnosed depressive disorder and the Veteran's service, as alleged.

Additionally, the Board has considered the Veteran's contentions that his depressive disorder is related to service.  As a lay person, the Veteran however has not demonstrated that he has any medical expertise to make such an opinion or render a diagnosis for a complex etiological question such as diagnosing a psychiatric disorder or determining its etiology.  See Bostain v. West, 11 Vet. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board notes that although the Veteran is competent to report symptoms, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of his claimed psychiatric disability.  As such, his lay assertions are insufficient to provide the requisite medical nexus.

Similarly, the Veteran's statement that he was told by his VA primary care provider, Dr. Wyrosdick, that he has PTSD, also cannot be considered competent medical evidence of nexus. See Statement in Support of Claim dated April 2010.  The connection between what a physician said and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence. Robinette v. Brown, 8 Vet. App. 69 (1995).  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


